COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Elder and Annunziata
Argued at Salem, Virginia


WILLIAM THOMAS GIBSON
                                          MEMORANDUM OPINION * BY
v.        Record No. 0130-95-3             JUDGE LARRY G. ELDER
                                              APRIL 23, 1996
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF PITTSYLVANIA COUNTY
                 William N. Alexander, II, Judge

          Barbara Hudson for appellant.

          Eugene Murphy, Assistant Attorney General
          (James S. Gilmore, III, Attorney General, on
          brief), for appellee.



     William Thomas Gibson (appellant) appeals his convictions

for forging a public record and uttering a forged public record,

each in violation of Code § 18.2-168.   Appellant asserts that the

trial court erred in ruling that the evidence proved beyond a

reasonable doubt a violation of Code § 18.2-168.    Because the

trial court did not err, we affirm appellant's convictions.

     On December 30, 1993, appellant paid an unidentified woman

to sign his ex-wife's name as surety to a bail bond for his son's

release from state custody.   The bond had a surety of $650

secured by property jointly owned by appellant and his ex-wife.

The document bore the signatures of appellant, appellant's son,

and the person that appellant hired to sign his ex-wife's name.
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
The document also bore the signature of the magistrate who,

relying on the signatures of the sureties, admitted appellant's

son to bail.    The bond was filed in the Juvenile and Domestic

Relations District Court of Pittsylvania County on January 3,

1994.

        Appellant was charged with forging a public record and

uttering a forged public record, each in violation of Code

§ 18.2-168.    On November 23, 1994, in a bench trial in the

Circuit Court of Pittsylvania County, appellant moved to strike

the charges.    Appellant argued that the indictments should have

been brought under Code § 18.2-172, relating to forgery of

private records.     The trial court overruled appellant's motion

after concluding that a bail bond is a public record.     It also

ruled that the Commonwealth could have charged appellant under

the private record statute because appellant's ex-wife's rights

were prejudiced.    The trial court convicted appellant of the

charged crimes.    Appellant now appeals to this Court.

        Appellant raises two inter-related arguments on appeal.

First, appellant asserts that a bail bond is not a public record.

Second, appellant asserts that because the forgery prejudiced

the rights of his ex-wife, instead of the rights of the

Commonwealth, he should have been charged with violating Code §

18.2-172.    We disagree with both assertions.

        First, we hold that a bail bond is a public record.    At the

time of the offense, Code § 42.1-77 defined "public record" to



                                  -2-
mean:

             all written books, papers, letters,
             documents, photographs, tapes, microfiche,
             microfilm, photostats, sound recordings,
             maps, other documentary materials or
             information in any recording medium
             regardless of physical form or
             characteristics, including electronically
             recorded data, made or received in pursuance
             of law or in connection with the transaction
             of public business by any agency or employee
             of state government or its political
             subdivisions.


See Reid v. Commonwealth, 16 Va. App. 468, 470, 431 S.E.2d 63, 64

(1993)(fingerprint card is a public record).    The forged bail

bond in question was approved and signed by a magistrate,

pursuant to the magistrate's duties, and resulted in the filing

of the document with the court.    Upon its execution, appellant's

son was released from custody on a pending criminal matter.    As

such, the bail bond fits squarely within the definition of a

public record.    It is no less a public record under this

definition simply because the bail bond required the signatures

of appellant and his ex-wife to secure appellant's son's release.
 Reid, 16 Va. App. at 470, 431 S.E.2d at 64.     "[H]arm or

prejudice to the right of another person has never been and is

not now an element of the crime of forgery of public records in

this Commonwealth."     Campbell v. Commonwealth, 246 Va, 174, 184,

431 S.E.2d 648, 654 (1993).

        Second, even if the Commonwealth could have charged

appellant with private records forgery to the prejudice of his




                                  -3-
ex-wife's rights under Code § 18.2-172, see Linton v.

Commonwealth, 4 Va. (2 Va. Cas.) 476 (1825)(involving the forgery

of a civil bond, where the rights of third parties were

prejudiced by the defendant's alteration of the bond), it was not

required to do so.   Appellant incorrectly argues that when the

"locus of harm" is upon a third party's rights, the Commonwealth

must charge a defendant with forging a private document.     The

cases appellant cites in support of this flawed argument are

inapposite.   In none of the cases that appellant cites was this

Court or the Supreme Court called on to decide whether the

defendant was properly charged under the public record forgery

statute as opposed to the private record forgery statute, or

vice-versa.   See Hanbury v. Commonwealth, 203 Va. 182, 122 S.E.2d
911 (1961); Pope v. Commonwealth, 19 Va. App. 130, 449 S.E.2d 269

(1994); Deer v. Commonwealth, 17 Va. App. 730, 441 S.E.2d 33

(1994); Tucker v. Commonwealth, 17 Va. App. 520, 438 S.E.2d 492

(1993); Welch v. Commonwealth, 15 Va. App. 518, 425 S.E.2d 101

(1992).

     Because appellant was properly charged and convicted of

forging a public document and uttering a forged public document,

we affirm his convictions.
                                                           Affirmed.




                                -4-